Citation Nr: 0931128	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by malnutrition.  

2.  Entitlement to service connection for a disability 
manifested by residuals of hard labor and torture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had recognized service with the Philippine 
Commonwealth Army from October 1941 to May 1942 and with the 
Regular Philippine Army from June 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO), in Manila, 
the Republic of the Philippines, which, in pertinent part, 
denied the Veteran's claims for service connection for 
malnutrition and residuals of hard labor and torture.  

The issues have been recharacterized to comport to the 
evidence of record.  

The Veteran was scheduled for a Board hearing in September 
2008.  In June 2008 the Veteran cancelled the hearing and has 
expressed no interest in re-scheduling it.

In July 2007 and August 2008 the Board remanded the Veteran's 
current claims so that he could be provided proper notice.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  There is no competent evidence indicating that the 
Veteran currently has a disability manifested by 
malnutrition.  

2.  There is no competent evidence indicating that the 
Veteran currently has a disability manifested by residuals of 
hard labor and torture.  



CONCLUSIONS OF LAW

1.  A disability manifested by malnutrition was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2008).

2.  A disability manifested by residuals of hard labor and 
torture was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with post adjudication notice 
by letters in February 2006 and November 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  While notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a July 2009 supplemental 
statement of the case (SSOC).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

A medical examination was not provided regarding the 
existence or etiology of the claimed disabilities manifested 
by malnutrition or residuals of hard labor and torture.  VA's 
duty to assist doctrine does not require that the Veteran be 
afforded a medical examination, however, because there is no 
competent evidence that the claimed conditions currently 
exist.  See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159 (c).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The Veteran seeks service connection for a disability 
manifested by malnutrition and a disability manifested by 
residuals of hard labor and torture.  The Veteran claims that 
he developed these conditions while he was a prisoner of war 
(POW) during World War II.  Likewise, a document dated in 
October 2006 submitted by a friend of the Veteran, who claims 
that he was co-POW with the Veteran, contends that both he 
and the Veteran suffered from malnutrition, hard labor, and 
torture while they were POWs.  In a July 2007 decision the 
Board denied entitlement to recognition as a former POW for 
VA purposes.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no medical evidence of record indicating that in the 
approximately sixty years since separation from service, the 
Veteran has ever been diagnosed with, or treated for, a 
disability manifested by malnutrition or a disability 
manifested by residuals of hard labor and torture.  Private 
medical records do indicate that the Veteran has been 
diagnosed with various diseases and disabilities, including a 
record dated in June 1989, which indicates diagnoses of acute 
pyelonephritis, hookworm infection, and minimal acute 
pulmonary tuberculosis; an August 2003 record noting a 
diagnosis of coronary artery disease; and a December 2006 
record noting that the Veteran has pulmonary tuberculosis.  

A report of physical examination of enlisted personnel prior 
to discharge dated in March 1946 noted that the Veteran had 
normal neurological, genito-urinary, musculoskeletal, and 
cardiovascular systems.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, for the 
purposes of argument only, even conceding that the Veteran 
did experience malnutrition, hard labor, and torture during 
service, these experiences alone, without a diagnosed or 
identifiable underlying condition do not constitute 
disabilities for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he suffers from a 
disability manifested by malnutrition and a disability 
manifested by residuals of hard labor and torture.  However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis of his claimed disabilities and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the evidence of record, which does not show any 
current diagnosis of, or treatment for, any disability 
manifested by malnutrition or by residuals of hard labor and 
torture.  See Jandreau, 492 F.3d at 1372.  
The preponderance of the evidence is against the claimed 
disability manifested by malnutrition and disability 
manifested by residuals of hard labor and torture; there is 
no doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a disability manifested 
by malnutrition is denied.

Entitlement to service connection for a disability manifested 
by residuals of hard labor and torture is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


